Order entered May 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01078-CR

                                     ERIC ROSE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-55385-Y

                                             ORDER
       On April 8, 2014, the Court entered an order directing official court reporter Sharon

Hazlewood to file within fifteen days a supplemental reporter’s record of the exhibits admitted

into evidence during appellant’s trial including appellant’s judicial confession admitted into

evidence as State’s Exhibit 1 during the plea hearing. In the event Hazlewood did not possess

one or more of the exhibits, she was ordered to file a letter stating the requested exhibit is not in

her possession. The Court further ordered that Hazlewood not sit as a court reporter until she

had complied with this Court’s order.

       By letter dated April 9, 2014, in response to this Court’s inquiry, the District Clerk filed a

letter with the Court stating the judicial confession was not filed with the District Clerk. On

April 10, 2014, Hazlewood filed a supplemental reporter’s record consisting of the case exhibits.

                                                -1-
The supplemental reporter’s record included two exhibits styled “Judicial Confession.”

Hazlewood did not file a letter.      On May 16, 2014, appellant filed his fourth motion to

supplement the record in this case pointing out that the judicial confessions filed with the

supplemental record are from extraneous cases.

       Accordingly, we GRANT appellant’s fourth motion to supplement the record to the

extent of the following relief.

       We ORDER the trial court to conduct a hearing and make findings of fact regarding

whether appellant’s judicial confession that was admitted into the record as State’s Exhibit 1

from the plea hearing is available for inclusion in the reporter’s record or whether it has been lost

or destroyed.    If the judicial confession has not been lost or destroyed, the trial court is

ORDERED to take whatever action may be necessary to direct the court reporter to prepare,

certify, and file in the appellate record a supplemental reporter’s record containing the omitted

exhibit.

       If the trial court determines that the exhibit has been lost or destroyed, the trial court shall

further determine (1) whether appellant timely requested the reporter’s record; (2) if, without

appellant’s fault, a significant exhibit has been lost or destroyed; (3) whether the lost or

destroyed exhibit is necessary to the resolution of appellant’s appeal; and (4) whether the lost or

destroyed exhibit can be replaced either by agreement of the parties or with a copy determined

by the trial court to accurately duplicate with reasonable certainty the original exhibit. See TEX.

R. APP. P. 34.6(f).

       We ORDER the trial court to transmit to this Court a supplemental clerk’s record,

containing the written findings of fact, any recommendations, any supporting documentation,

and any orders within THIRTY DAYS of the date of this order.



                                                 -2-
       This appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty (30) days from the date of this order or when the supplemental record is

received, whichever is earlier.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge of Criminal District Court No. 7; official court

reporter Sharon Hazlewood; and counsel for the parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE




                                                -3-